Citation Nr: 1224911	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  11-21 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 3, 2004, for the award of service connection for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from February 1964 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and April 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran requested a Board hearing on his June 2011 VA Form 9 Substantive Appeal.  In May 2012, however, he withdrew this request.  38 C.F.R. § 20.702(e) (2011).  

The Board has reviewed the Veteran's Virtual VA file in consideration of this appeal.  

The issues of entitlement to an effective date earlier than May 3, 2004, for the award of service connection for PTSD, and of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, including work, family and social relations, thinking, and mood.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for a 70 percent rating for PTSD, and no higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in March 2010 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim for an increased rating, including that the evidence must show a worsening or increase in the severity of the disability, and the effect that the worsening or increase had on his employment.  The notice provided information on how disability ratings and effective dates are assigned, and described the division of responsibilities between VA and a claimant in developing an appeal.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment.  He was provided with an examination to determine the level of severity of his PTSD in April 2010.  The Board has carefully reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Consideration has been given to assigning a staged rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  The Veteran is being granted an increased rating from the date of his increased rating claim; as discussed below, there is no evidence that the Veteran has met the criteria for a 100 percent rating during the pendency of his claim, or in the year preceding the claim.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

The Veteran's PTSD has been rated as 50 percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Under this code, applying the General Rating Formula for Mental Disorders, a 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In evaluating the Veteran's PTSD, the Board has considered the Global Assessment of Functioning (GAF) scores assigned during the appeal period. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV; 38 C.F.R. § 4.125 (2011). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 


Evidence & Analysis

In April 2010, VA provided the Veteran with a PTSD examination.  The Veteran was living by himself at that time.  He reported continuing and worsening insomnia.  His grooming, appearance, and hygiene had suffered. He did not have as many friends as previously, would typically isolate himself from others, and did not trust people.  He cried easily and had feelings of hopelessness.  The Veteran denied thoughts of suicide, but had racing and intrusive thoughts about Vietnam when he tried to sleep.  He would frequently hear humming from the C130 planes that he flew in Vietnam, carrying dead bodies to the mortuary.  He was always on guard, and felt an increase in stress and depression because he had been out of work for a year.  He had not been in a real romantic relationship in nearly 30 years.

Occupationally, the Veteran had worked as a drywall finisher for 20 years, but was unemployed at the time of the examination because there was no work for him in the area.  While he had previously had "fairly steady" employment, on many occasions he had walked out on jobs because of conflicts with other people.  He mainly worked by himself, and preferred avoiding working with others due to anger issues.  

Interpersonally, the Veteran was divorced for 30 years, and had no contact with his ex-wife and three children.  He did maintain contact with his sister and two brothers, primarily on the phone.  He denied having friends, but in contrast, stated that his childhood friends were talking to him less and had been in contact with him less more recently.

Upon mental status examination, the examiner noted the Veteran to be casually dressed and properly groomed.  The Veteran made no eye contact during the examination, and was at times guarded and hesitant.  His mood was dysphoric, and his affect tearful; he was crying or on the verge of tears throughout the interview.  His speech was within normal limits, he had no unusual motor activity, and there was no impairment in his perception or orientation.  His thought process was coherent and organized.  The Veteran denied suicidal and homicidal ideation.  His memory was intact, but was somewhat impaired for dates and places.  While his concentration and judgment were intact, his insight was impoverished.  

The examiner opined that the Veteran was experiencing PTSD symptoms and increasing depressive symptoms.  His increased PTSD symptoms, including crying more often, isolation and withdrawal, more memories and thoughts about Vietnam, and worsening insomnia, had impaired his social functioning and his ability to care for himself adequately.  The examiner continued the Veteran's PTSD diagnosis, and assigned him a GAF score of 55, indicating "moderate" symptoms.  He opined that it was unclear if the Veteran was currently employable due to the severity of his symptoms.

The Board finds the Veteran competent to report his observable PTSD symptomatology, Layno v. Brown, 6 Vet. App. 465 (1994), and there is no basis for questioning the Veteran's credibility.  

The record demonstrates that the Veteran's PTSD has resulted in deficiencies in most of the areas listed in the criteria for a 70 percent rating.  The Veteran has shown deficiencies in work, family and social relations, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran demonstrates work deficiencies, in that he had a history of walking away from drywalling jobs because of conflicts with other workers.  He was not working at the time of the examination because there were no construction jobs in his area, but wanted to, and was stressed by the fact that he was not working.  Previously, he had "fairly steady" employment.  Nevertheless, the examiner could not determine based on the interview whether the Veteran was then-currently employable.  

The Veteran is socially impaired, but does not exhibit total social impairment.  While he had been divorced from his wife for 30 years, he still maintained relations with his brothers and sister.  The evidence is unclear as to his friendships, as the Veteran made the general statement that he did not have any friends, but also explained that he talked to his childhood friends less than he had before.  Also, the Veteran refrained from making eye contact with the examiner during the April 2010 examination.

The examiner noted other symptomatology relevant to a 70 percent rating, including impaired insight, and a depressed mood with a tearful affect.  The PTSD symptomatology limited the Veteran's ability to care for himself "as adequately as he had been."  He had some difficulty adapting to stressful circumstances while at work.

The examiner also made findings demonstrating symptomatology less severe than contemplated by the 70 percent criteria, including the fact that the Veteran's judgment was intact and his thought processes were coherent and organized.  There was no evidence of obsessional rituals, intermittently illogical speech, or near-continuous panic.  The Veteran was not disoriented, and he did not evidence impaired impulse control.  While he suggested that his hygiene was poor, he was appropriately groomed for the examination.  

Thus weighing the evidence, and providing the Veteran with the benefit of the doubt, 38 C.F.R. § 4.3, the Board finds that a 70 percent rating is warranted.

The Board has considered whether a 100 percent rating is warranted.  However,  there is no evidence of total social and occupational impairment.  In this regard, the April 2010 examiner stated that it was unclear whether the Veteran was unemployable.  The Veteran himself reported at the time of the examination that he was only unemployed because there were no jobs available in his area, and he expressed interest in working.  Concerning his employability, the Board notes that the Veteran's claim for entitlement to TDIU, covering the same time period as the claim for increase for PTSD, is being remanded for an examination to determine if the Veteran is unemployable.

Further concerning the propriety of a 100 percent evaluation and the application of the examples of relevant symptomatology provided by the 100 percent criteria, the Veteran did complain of auditory hallucinations in the form of hearing the C130 that he flew in Vietnam.  While his memory was somewhat impaired for names and dates, he knew his name and occupation, and there was no suggestion that he did not know the names of his close relatives.  These symptoms, while relevant to the determination of the proper rating, do not suffice to demonstrate total occupational and social impairment.  

The Veteran's mental status examination showed coherent thought processes and full orientation; he was not deemed a danger to himself or others.  Generally, his memory was intact, as was his concentration and judgment.  While he complained of poor hygiene, the examiner observed that the Veteran was casually dressed and properly groomed.  As such, a 100 percent rating for the Veteran's PTSD is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 9411.

Based on the foregoing, the Board finds that the Veteran meets the criteria for a 70 percent rating, and no higher, for his PTSD, as he has credibly demonstrated deficiencies in most of the areas addressed by the 70 percent criteria, including work, family/social relations, thinking, and mood.  Bowling, 15 Vet. App. at 11-14.  

When a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C. § 5110 (West 2002 & Supp. 2011).  In the Veteran's case, there is no evidence that the symptomatology warranting a 70 percent rating began prior to March 1, 2010.  While the Veteran indicated that his unemployment began a year prior to the April 2010 examination, there is no suggestion that the unemployment he experienced was caused by his PTSD.  Further, the examiner noted that it was unclear if the Veteran was currently unemployable; he did not address any potential unemployability dating prior to the March 1, 2010 claim.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of PTSD that causes total occupational and social impairment, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Entitlement to a 70 percent rating for PTSD is granted, subject to the regulations applicable to the payment of monetary benefits. 


REMAND

Following the May 2006 grant of service connection for PTSD, the Veteran filed a notice of disagreement (NOD) in June 2006, disputing the effective date of service connection assigned to his PTSD disability.  No statement of the case (SOC) was ever issued in response to the NOD seeking an earlier effective date.

In December 2006, the RO issued a new rating decision after the RO "received additional evidence on November 20, 2006;" the rating decision addressed the rating assigned to the Veteran's PTSD, but did not respond to his NOD regarding the effective date of the award.  The December 2006 rating decision does not constitute an SOC concerning the effective date of service connection for PTSD.

When a Veteran has filed an NOD and there is no SOC on file for the issues identified in the NOD, the Board must remand, not refer, the issues to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238 (1999).  As no SOC has been issued, an appeal of the effective date for the award of service connection for PTSD is not ready to be perfected.  An SOC must be issued on remand.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that "a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."

The Court also stated that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.  Hence, the Veteran's claim for an increased rating for PTSD must include consideration of whether TDIU is warranted under the provisions of 38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran was unemployed at the time of the April 2010 VA examination, and the examiner noted that it was unclear as to whether he was employable due to his PTSD.  Thus, the issue of entitlement to TDIU has been raised as part of this appeal.  Accordingly, on remand, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU, and an appropriate medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate steps to issue the Veteran an SOC addressing the issue of entitlement to an effective date earlier than May 3, 2004, for the award of service connection for PTSD.  

The SOC must include (a) a summary of the evidence in the case relating to the appealed issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the Agency of Original Jurisdiction on the appealed issue, and the reasons for the determination. Also, the Veteran should be afforded an appropriate time period to respond.

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the remanded issue, the Agency of Original Jurisdiction should undertake any indicated development, readjudicate the claims in light of the entire evidentiary record, and then issue a supplemental statement of the case, if appropriate.

2.  The Veteran should be provided with notice of how to substantiate a claim for TDIU.

3.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including both private treatment records and any ongoing VA medical records.

4.  The Veteran should be afforded a VA psychiatric examination to ascertain the impact of his psychiatric disability on his ability to obtain and retain substantially gainful employment.  

The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

The examiner should report all pertinent findings, and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.

Then, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or more) that his service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

The examiner should be informed that the Veteran is competent to describe the frequency and severity of his symptoms.

5.  Thereafter, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


